Citation Nr: 1525732	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for instability of the left knee, and if so, entitlement to service connection for instability of the left knee.

2. Entitlement to service connection for a heart disorder.

3. Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to July 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Lincoln, Nebraska Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a March 2013 rating decision, the RO denied reopening of a previously denied claim for service connection for instability of the left knee, and denied service connection for a heart disorder. The Veteran also has appealed the RO's denial of a clothing allowance.

In June 2013, the Veteran and his wife testified at a hearing at the RO before an RO Decision Review Officer (DRO). In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of both of those hearings are of record.

In the present decision, below, the Board is granting reopening of the previously denied claim for service connection for instability of the left knee. The issue of service connection, on the merits, for instability of the left knee, and the issues of service connection for a heart disorder and of a clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a January 2011 rating decision denying service connection for left knee instability. No new and material evidence was received within a year after that rating decision. 

2. Evidence received since the January 2011 rating decision supports the existence of instability in the left knee.


CONCLUSIONS OF LAW

1. The January 2011 rating decision denying service connection for left knee instability is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the January 2011 rating decision is new and material to a claim for service connection for instability of the left knee. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Instability of the Left Knee

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In the issue that the Board is deciding at this time, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating that claim.

VA established service connection of disability of the left knee. The RO describes that disability as muscular strain, status post fractures of the fibular head and medial tibial spine, and degenerative changes. In June 2010, the Veteran submitted a claim for service connection for instability of the left knee, as a disability caused by, but separate from, the left knee disability for which service connection was already established. In a precedent opinion, the VA General Counsel indicated that VA may assign separate disability ratings for knee arthritis and knee instability when a knee has both. See VAOPGCPREC 23-1997 (1997). In a January 2011 rating decision, the RO denied service connection for instability of the left knee. 

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the January 2011 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the left knee instability claim was received within the appeal period. No additional service department records were received after that rating decision. 

In February 2013, the Veteran again sought service connection for left knee instability, effectively requesting to reopen the previously denied claim.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The only final disallowance on any basis of the Veteran's claim for service connection for left knee instability is the January 2011 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The evidence that was of record in January 2011 includes service medical records, post-service medical records, and reports of VA medical examinations. In the January 2011 rating decision, the RO found that treatment records and the report of a July 2010 VA examination did not show that the Veteran's left knee had instability.

The evidence that has been added since January 2011 includes more recent treatment records, the report of a more recent examination, and statements from the Veteran, his wife, and private physicians. On VA examination in March 2013, the examiner noted some anterior instability in the Veteran's left knee on testing, but went on to state that the knee was stable on that examination. Also in March 2013, the Veteran had a VA physical therapy consultation to address reported ligament laxity in his left knee. The treating clinician found hyperextension in the knee, most prominent with walking. The clinician stated that the hyperextension appeared to cause some instability. With varus stress testing, there was laxity in the lateral collateral ligament and slight laxity in the anterior cruciate ligament. The clinician instructed the Veteran in the use of a medium hinged knee brace.

In the June 2013 DRO hearing, the Veteran reported that he wore a brace on his left knee. He related that he tried to put less weight on his left knee, especially when descending stairs. His wife stated that while he was walking his left knee sometimes buckled. In 2013, two private physicians provided statements regarding the nature, history, and likely etiology of disorders affecting the Veteran's left knee. Those statements were silent however, as to whether that knee has instability.

Some of the evidence added since January 2011 supports the Veteran's claim that he has instability in his left knee. The existence of instability in the knee is central to the claim for separate service connection and rating for instability. For purposes of reopening the claim, the Board presumes the credibility of the new supporting evidence. As evidence that is both new and material has been added, the Board grants reopening of the claim for service connection for instability of the left knee.

Having reopened the claim, the Board must consider it on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.


ORDER

A claim for service connection for instability of the left knee is reopened.



REMAND

The Board is remanding the issue of service connection, on the merits, for instability of the left knee, and the issues of service connection for a heart disorder and of a clothing allowance

The assembled medical evidence contains differing findings as to whether there is instability in the Veteran's left knee. Further, no physician has expressed an opinion as to the likelihood that any current instability is related to injuries during service or is secondary to the established service-connected left knee disability of strain, fracture residuals, and arthritis. The Board is remanding the issue for a new VA medical examination, with file review, to clarify whether the left knee has instability, and to provide opinion as to the likely etiology of any such instability.

The Veteran essentially contends that palpitations that he experienced during service were symptoms of a heart disorder, and were early manifestations of pericarditis that was diagnosed after service. In the alternative, he contends that a current heart disorder is secondary to his service-connected hypertension or other service-connected disability. In September 2013, a VA clinician reviewed the Veteran's claims file. The clinician expressed an opinion that it is less likely than not that a heart disorder, including pericarditis found in 2010, was caused or aggravated by palpitations, with related anxiety and stress, that were noted in records of treatment in service in 1996. The clinician was not asked to comment, and did not comment, on the likelihood that a current heart disorder is secondary to service-connected hypertension or other service-connected disability. The Board is remanding the issue for a VA medical review of the claims file, and opinion addressing the likelihood a current heart disorder is proximately due to, the result of, or aggravated by a service-connected disability.

The Veteran submitted a claim for a VA clothing allowance, and the RO denied that claim. In July 2014, the Veteran submitted a notice of disagreement (NOD) with the denial. When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO), must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2014). The RO has not sent the Veteran an SOC addressing his appeal of the denial of his claim for a clothing allowance. The Court has indicated that, when the a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the matter to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the clothing allowance question for the RO to issue an SOC on that matter.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative a statement of the case addressing his claim and appeal for a VA clothing allowance.

2. Schedule the Veteran for a VA medical examination to address the existence and likely etiology of any instability of the left knee. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to consider treatment records, past examination reports, and present examination findings, and to clarify whether there is any instability in the Veteran's left knee. 

Ask the examiner, if he or she finds left knee instability, to express opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the instability: (a) is related to disease or injury (including injury in motor vehicle accidents) during service, or (b) is proximately due to, the result of, or aggravated by service-connected left knee disability described as strain, fracture residuals, and arthritis. Ask the examiner to explain the conclusions reached.

3. Obtain a VA medical opinion regarding the likely etiology of any current heart disorder, including pericarditis. Provide the Veteran's claims file to an appropriate physician or other clinician for review. Ask the reviewing clinician to express opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that any current heart disorder, including pericarditis, is proximately due to, the result of, or aggravated by the Veteran's hypertension, or any of his other service-connected disabilities, which include bilateral retinopathy, sleep apnea, headaches, tinnitus, chronic sinusitis, allergic rhinitis, chronic laryngitis, cervical spine disability, radiculopathy in the left upper extremity, right shoulder disability, atypical chest pain, lumbar spine disability, radiculopathy in the bilateral lower extremities, left hip disability, prostatitis, erectile dysfunction, left and right knee disabilities, left ankle disability, left foot surgery residuals, bilateral pes planus, vitiligo, and scars. Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and reconsider the remanded claims for service connection for left knee instability and a heart disorder. If either of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


